                                Case:20-03408-swd                Doc #:1 Filed: 11/10/2020                    Page 1 of 56


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                DIS Transportation, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3636 East Paris Ave., SE
                                  Grand Rapids, MI 49512
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kent                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       N/A


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                 Case:20-03408-swd                   Doc #:1 Filed: 11/10/2020                        Page 2 of 56
Debtor    DIS Transportation, LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4122

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                                 Affiliated
     attach a separate list                       Debtor     DIS Express, LLC                                                Relationship            Company
                                                             Western District of
                                                  District   Michigan                      When      10/26/20                Case number, if known

Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                         Case:20-03408-swd             Doc #:1 Filed: 11/10/2020                  Page 3 of 56
Debtor   DIS Transportation, LLC                                                    Case number (if known)
         Name




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                  page 3
                               Case:20-03408-swd                   Doc #:1 Filed: 11/10/2020                      Page 4 of 56
Debtor   DIS Transportation, LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                                Case:20-03408-swd                   Doc #:1 Filed: 11/10/2020                    Page 5 of 56
Debtor    DIS Transportation, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 10, 2020
                                                  MM / DD / YYYY


                             X   /s/ Mladen Tepic                                                         Mladen Tepic
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Steven M. Bylenga                                                     Date November 10, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven M. Bylenga P73492
                                 Printed name

                                 Chase Bylenga Hulst, PLLC.
                                 Firm name

                                 25 Division Avenue S.
                                 Suite 500
                                 Grand Rapids, MI 49503
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     616-608-3061                  Email address      nikki@chasebylenga.com

                                 P73492 MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                 Case:20-03408-swd                         Doc #:1 Filed: 11/10/2020                    Page 6 of 56




 Fill in this information to identify the case:

 Debtor name         DIS Transportation, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 10, 2020                       X /s/ Mladen Tepic
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mladen Tepic
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                      Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                          Page 7 of 56


 Fill in this information to identify the case:
 Debtor name DIS Transportation, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                MICHIGAN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BMO Harris Bank,                                                Freightliner Semi                                   $12,106.40                  $7,500.00                  $4,606.40
 N.A.                                                            Truck
 3925 Fountains                                                  VIN
 Blvd. NE                                                        1FUJGLDR3CSBF
 Cedar Rapids, IA                                                2509
 52411
 Conlan Tire Co.                                                 Business Debt                                                                                              $4,121.02
 12225 Stephens Rd.
 Warren, MI 48089
 CSM Financial, LLC                                              Kenworth Semi                                       $41,690.21                 $36,000.00                  $5,690.21
 5100 Eastpark Blvd                                              Trucks
 Ste. 210                                                        VIN
 Madison, WI 53718                                               1XKAD48X3DJ346
                                                                 981
                                                                 VIN
                                                                 1XKAD48X6DJ346
                                                                 968
 Direct Capital                                                  Peterbilt Semi                                      $14,607.20                  $9,000.00                  $5,607.20
 155 Commerce Way                                                Truck
 Portsmouth, NH                                                  VIN
 03801                                                           1XP7DB9X47D684
                                                                 373
 Direct Capital                                                  Business Debt                                                                                            $45,508.19
 155 Commerce Way
 Portsmouth, NH
 03801
 Direct Capital                                                  Peterbilt Semi                                      $20,611.86                  $9,000.00                $11,611.86
 155 Commerce Way                                                Truck
 Portsmouth, NH                                                  VIN
 03801                                                           1XP7DB9X77D684
                                                                 318




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                          Page 8 of 56



 Debtor    DIS Transportation, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Financial Pacific                                               Peterbilt Semi                                      $57,803.51                 $10,000.00                $47,803.51
 Leasing Inc.                                                    Trucks
 3455 S. 344th Way                                               VIN
 Ste. 300                                                        1XP7DB9X47D665
 Auburn, WA 98001                                                144
                                                                 VIN
                                                                 1XP7DB9X57D665
                                                                 184
 First Community                                                 Freightliner (VIN                                   $51,593.31                 $48,000.00                  $3,593.31
 Bank                                                            1FUJA6CK94LM03
 4455 Cascade Rd.                                                201)
 SE                                                              Kenworth Semi
 Grand Rapids, MI                                                Truck (VIN
 49546-6000                                                      1XKADB9X07J158
                                                                 495)
                                                                 Kenworth Semi
                                                                 Truck (VIN
                                                                 1XKAD49X22J892
                                                                 981)
                                                                 Kenworth Semi
                                                                 Truck (V
 Huntington Bank                                                 Freightliner Semi Unliquidated                      $11,137.51                  $7,500.00                  $3,637.51
 Attn: GW1W34                                                    Truck
 5555 Cleveland Ave                                              VIN
 Columbus, OH                                                    1FUJGLBG4CSBM
 43231                                                           9969
 Huntington Bank                                                 Freightliner Semi                                   $16,003.11                  $6,900.00                  $9,103.11
 Attn.: GW1W34                                                   Truck
 5555 Cleveland Ave                                              VIN
 Columbus, OH                                                    1FUJGLBG6CSBM
 43231                                                           8167
 M6 Truck & Trailer                                              Business Debt                                                                                            $89,663.16
 Repair
 3636 East Paris
 Ave., SE
 Grand Rapids, MI
 49512
 McCarthy, Burgess                                               Business Debt                                                                                              $8,825.11
 & Wolff
 26000 Cannon Rd.
 Bedford, OH 44146
 New York State                                                  Tax Debt                                                                                                   $2,000.00
 Department of
 Taxation and Fin
 c/o NYS
 Assessment
 Receivables
 Binghamton, NY
 13902-4127
 PNC Bank                                                        Business Debt                                                                                            $99,810.15
 PO Box 856177
 Louisville, KY
 40285-6177

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                          Page 9 of 56



 Debtor    DIS Transportation, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Progressive                                                     Business Debt          Contingent                                                                          $2,699.87
 Insurance                                                                              Unliquidated
 c/o NCO Financial /
 99
 PO Box 15636
 Wilmington, DE
 19850
 Quality Leasing                                                 Volvo Semi Truck                                    $23,893.64                  $6,000.00                $17,893.64
 9830 Bauer Dr.                                                  VIN
 Indianapolis, IN                                                4V4NC9TH7CN565
 46280                                                           843
 Quality Leasing                                                 Volvo Semi Truck                                    $23,893.64                  $7,000.00                $16,893.64
 9830 Bauer Dr.                                                  VIN
 Indianapolis, IN                                                4V4NC9THXCN55
 46280                                                           4015
 State Spring                                                    Business Debt                                                                                              $3,082.49
 Alignment
 7349 Division Ave.,
 S
 Grand Rapids, MI
 49548
 Team Financial                                                  Freightliner Semi                                   $32,265.53                 $10,000.00                $22,265.53
 Group                                                           Truck
 650 Three Mile Road                                             VIN
 Suite 200                                                       1FUJA6CK17LY37
 Grand Rapids, MI                                                908
 49544                                                           VIN
                                                                 1FUJA6CKX6LV58
                                                                 892
 The Goodyear Tire                                               Business Debt                                                                                              $4,295.23
 1228 Ingle Rd.
 Wayland, MI 49348




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case:20-03408-swd                                   Doc #:1 Filed: 11/10/2020                                            Page 10 of 56

 Fill in this information to identify the case:

 Debtor name            DIS Transportation, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           392,311.94

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           392,311.94


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           306,436.16


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              2,400.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           259,696.01


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             568,532.17




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020               Page 11 of 56

 Fill in this information to identify the case:

 Debtor name         DIS Transportation, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                  $50.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Checking Account ending 7111
                    PNC Bank
                    Funds include cash reserves of
                    $5,701.49 required for factoring
           3.1.     agreement.                                              Checking                        7111                                    $30,609.94



 4.        Other cash equivalents (Identify all)


           4.1.     Cash Reserve through Debtor's Factoring Company                                                                                          $0.00




 5.        Total of Part 1.                                                                                                                     $30,659.94
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                   Page 12 of 56

 Debtor         DIS Transportation, LLC                                                           Case number (If known)
                Name


        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 0.00    -                                   0.00 = ....                         $0.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                     $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Miscellaneous Office Furniture: 7 Tables
           ($500); 7 File Cabinets ($350); 7 Garbage Cans
           ($70); 3 TVs ($300);                                                                 $0.00      Liquidation                           $920.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Quickbooks Software License/Lease ($1); 8
           Computers ($950); 2 Fax Machines ($300); 2
           Scanners ($200); 8 Monitors ($400);                                                  $1.00      N/A                                 $1,951.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020             Page 13 of 56

 Debtor         DIS Transportation, LLC                                                       Case number (If known)
                Name



 43.        Total of Part 7.                                                                                                            $2,871.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
                No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    See Attached Exhibit for Schedule of
                     Semi-Trucks and Trailers                                               $0.00    Comparable sale                  $243,900.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Miscellaneous Warehouse Machinery: See
            Attached.                                                                       $0.00    Liquidation                         $4,880.00




 51.        Total of Part 8.                                                                                                      $248,780.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020               Page 14 of 56

 Debtor         DIS Transportation, LLC                                                       Case number (If known)
                Name



        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Accumulated Goodwill of
            Debtor-In-Possession                                                            $1.00      N/A                                       $1.00




 66.        Total of Part 10.                                                                                                                 $1.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Net Operating Loss                                                                    Tax year 2019                                  $0.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                Case:20-03408-swd                       Doc #:1 Filed: 11/10/2020          Page 15 of 56

 Debtor         DIS Transportation, LLC                                                      Case number (If known)
                Name

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           Loan to Related Party                                                                                             $110,000.00
           Nature of claim                     Loan
           Amount requested                                          $110,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                               $110,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                  Case:20-03408-swd                             Doc #:1 Filed: 11/10/2020                              Page 16 of 56

 Debtor          DIS Transportation, LLC                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $30,659.94

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,871.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $248,780.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $1.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $110,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $392,311.94           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $392,311.94




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
Case:20-03408-swd   Doc #:1 Filed: 11/10/2020   Page 17 of 56
                                    Case:20-03408-swd          Doc #:1 Filed: 11/10/2020          Page 18 of 56


SCHEDULE B. 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

Year     Make           Model    VIN                       Value           Mileage    Secured Creditor
  2007   Peterbilt          387  1XP7DB9X47D665144         $ 5,000.00      1,187,407 Pacific Financial Leasing, Inc.
  2007   Peterbilt          387  1XP7DB9X57D665184         $ 5,000.00      1,234,307 Pacific Financial Leasing, Inc.
  2013   Kenworth           660  1XKAD48X6DJ346981         $ 18,000.00       702,000 CSM Financial, LLC
  2013   Kenworth           660  1XKAD48X3DJ346968         $ 18,000.00       690,000 CSM Financial, LLC
  2012   Volvo              670  4V4NC9TH7CN565843         $ 6,000.00        720,000 Quality Leasing
  2012   Volvo              670  4V4NC9THXCN554015         $ 7,000.00        610,000 Quality Leasing
  2007   Peterbilt               1XP7DB9X77D684318         $ 7,000.00                Direct Capital
  2007   Peterbilt               1XP7DB9X47D684373         $ 7,000.00                Direct Capital
  2012   Freightliner   Cascadia 1FUJGLDR3CSBF2509         $ 7,500.00      1,008,503 BMO Harris Bank, N.A.
  2004   Freightliner            1FUJA6CK94LM03201         $ 8,000.00                First Community Bank
  2007   Kenworth                1XKADB9X07J158495         $ 20,000.00               First Community Bank
  2002   Kenworth                1XKAD49X22J892981         $ 16,000.00               First Community Bank
  2007   Kenworth                3WKADB9XO7F186169         $ 7,000.00                First Community Bank
  2007   Freightliner            1FUJA6CK17LY37908         $ 5,000.00                Team Financial Group
  2006   Freightliner            1FUJA6CKX6LV58892         $ 5,000.00                Team Financial Group
  2012   Freightliner   Cascadia 1FUJGLBG6CSBM8167         $ 6,900.00        940,000 Huntington Bank
  2012   Freightliner   Cascadia 1FUJGLBG4CSBW9969         $ 7,500.00        806,000 Huntington Bank
  2007   Peterbilt               1XP7DB9X77D665123         $ 5,000.00                NA
  2005   Volvo                   4V4NC9GH55N389620         $ 3,000.00                NA
  2006   Freightliner            1FUJBBCKL26LU96815        $ 4,000.00                NA
  2006   Freightliner            1FUJA6CK86LW89481         $ 4,000.00                NA
  2007   Peterbilt               1XP7DB9X87D665132         $ 7,000.00                NA

  2018   Hyundai        Trailer   3H3V532C9JR390018        $   15,000.00               NA
  2018   Hyundai        Trailer   3H3V532C4JR240043        $   15,000.00               NA
  2019   Hyundai        Trailer   3H3V532C6KR148059        $   19,000.00               NA
  2015   Transcraft     Trailer   1TTF532A9F3872739        $   15,000.00               Team Financial Group
  1995   Great Dane     Trailer   1GRAA0622SB157116        $      500.00               NA
  1990   Great Dane     Trailer   1GRAA9625LC002808        $      500.00               NA

                                                           $ 243,900.00
                Case:20-03408-swd      Doc #:1 Filed: 11/10/2020     Page 19 of 56


SCHEDULE B. 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT

Dis Transportation Tools & Equipment                           Pcs           Value

Hi-Lo Forklift                                                           1   $        600.00
Wheel barrel carts                                                       2   $         30.00
Metal Shelving                                                           3   $         90.00
Banding cart                                                             1   $         50.00
Load locks                                                              20   $        250.00
Oil drain cart                                                           1   $         70.00
Steel work bench                                                         2   $         90.00
Work Station bench                                                       1   $        100.00
Storage Cabinet                                                          3   $        150.00
Locker Compartments                                                      2   $        120.00
Vertical Storage Racks                                                   1   $        100.00
Shop Carts Rubermaid                                                     1   $         50.00
Air Hose with reel                                                       2   $        110.00
Transmition Jack                                                         2   $        250.00
Mechanic tools                                                 NA            $        900.00
Large portable fan                                                       1   $        100.00
Battery Charger                                                          1   $        150.00
Bench Grinder                                                            1   $         80.00
Plate shear                                                              1   $         90.00
Tap & Die set                                                            1   $         40.00
Greace pump                                                              1   $        150.00
Jack Stands                                                              2   $        100.00
Air Gauges                                                               5   $        100.00
Shop carts heavy duty                                                    2   $        100.00
Diesel Tank                                                              1   $        300.00
Oil waste containers                                                     4   $        200.00
Pallet racking uprights                                                 22   $        300.00
Heavy duty metal shelving                                                1   $        150.00
Bench vice                                                               1   $         60.00

TOTAL                                                                        $       4,880.00
                                    Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                  Page 20 of 56

 Fill in this information to identify the case:

 Debtor name         DIS Transportation, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   BMO Harris Bank, N.A.                          Describe debtor's property that is subject to a lien                   $12,106.40                 $7,500.00
       Creditor's Name                                Freightliner Semi Truck
                                                      VIN 1FUJGLDR3CSBF2509
       3925 Fountains Blvd. NE
       Cedar Rapids, IA 52411
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       06/29/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Compass Funding
 2.2                                                                                                                           Unknown                  Unknown
       Solutions                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                All Assets
       115 55th St.
       Ste. 301
       Clarendon Hills, IL 60514
       Creditor's mailing address                     Describe the lien
                                                      Factoring
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       04/2019                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4295
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                    Page 21 of 56

 Debtor       DIS Transportation, LLC                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   CSM Financial, LLC                             Describe debtor's property that is subject to a lien                     $41,690.21   $36,000.00
       Creditor's Name                                Kenworth Semi Trucks
       5100 Eastpark Blvd                             VIN 1XKAD48X3DJ346981
       Ste. 210                                       VIN 1XKAD48X6DJ346968
       Madison, WI 53718
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/24/17                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6968
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Direct Capital                                 Describe debtor's property that is subject to a lien                     $14,607.20    $9,000.00
       Creditor's Name                                Peterbilt Semi Truck
                                                      VIN 1XP7DB9X47D684373
       155 Commerce Way
       Portsmouth, NH 03801
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       05/17/18                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2605
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Direct Capital                                 Describe debtor's property that is subject to a lien                     $20,611.86    $9,000.00
       Creditor's Name                                Peterbilt Semi Truck
                                                      VIN 1XP7DB9X77D684318
       155 Commerce Way
       Portsmouth, NH 03801
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                    Page 22 of 56

 Debtor       DIS Transportation, LLC                                                                 Case number (if known)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       08/31/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2219
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Financial Pacific Leasing
 2.6                                                                                                                           $57,803.51   $10,000.00
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                Peterbilt Semi Trucks
       3455 S. 344th Way                              VIN 1XP7DB9X47D665144
       Ste. 300                                       VIN 1XP7DB9X57D665184
       Auburn, WA 98001
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/16/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5301
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   First Community Bank                           Describe debtor's property that is subject to a lien                     $51,593.31   $48,000.00
       Creditor's Name                                Freightliner (VIN 1FUJA6CK94LM03201)
                                                      Kenworth Semi Truck (VIN
                                                      1XKADB9X07J158495)
                                                      Kenworth Semi Truck (VIN
                                                      1XKAD49X22J892981)
       4455 Cascade Rd. SE                            Kenworth Semi Truck (VIN
       Grand Rapids, MI                               3WKADB9XO7F186169)
       49546-6000
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       06/29/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2613
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                    Page 23 of 56

 Debtor       DIS Transportation, LLC                                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Huntington Bank                                Describe debtor's property that is subject to a lien                     $11,137.51   $7,500.00
       Creditor's Name                                Freightliner Semi Truck
       Attn: GW1W34                                   VIN 1FUJGLBG4CSBM9969
       5555 Cleveland Ave
       Columbus, OH 43231
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       02/16/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5334
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Huntington Bank                                Describe debtor's property that is subject to a lien                     $16,003.11   $6,900.00
       Creditor's Name                                Freightliner Semi Truck
       Attn.: GW1W34                                  VIN 1FUJGLBG6CSBM8167
       5555 Cleveland Ave
       Columbus, OH 43231
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/19/2015                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5326
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     NEC Financial Services                         Describe debtor's property that is subject to a lien                       $830.24          $1.00
       Creditor's Name                                Phone System
       24189 Network Place
       Chicago, IL 60673-1241
       Creditor's mailing address                     Describe the lien
                                                      Common Law Lien
                                                      Is the creditor an insider or related party?
                                                         No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case:20-03408-swd                     Doc #:1 Filed: 11/10/2020                    Page 24 of 56

 Debtor       DIS Transportation, LLC                                                                 Case number (if known)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       09/2020                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1320
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Quality Leasing                                Describe debtor's property that is subject to a lien                     $23,893.64   $6,000.00
       Creditor's Name                                Volvo Semi Truck
                                                      VIN 4V4NC9TH7CN565843
       9830 Bauer Dr.
       Indianapolis, IN 46280
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/26/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9091
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     Quality Leasing                                Describe debtor's property that is subject to a lien                     $23,893.64   $7,000.00
       Creditor's Name                                Volvo Semi Truck
                                                      VIN 4V4NC9THXCN554015
       9830 Bauer Dr.
       Indianapolis, IN 46280
       Creditor's mailing address                     Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/26/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9092
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                     Case:20-03408-swd                    Doc #:1 Filed: 11/10/2020                      Page 25 of 56

 Debtor       DIS Transportation, LLC                                                                 Case number (if known)
              Name

 2.1
 3      Team Financial Group                          Describe debtor's property that is subject to a lien                      $32,265.53          $10,000.00
        Creditor's Name                               Freightliner Semi Truck
        650 Three Mile Road                           VIN 1FUJA6CK17LY37908
        Suite 200                                     VIN 1FUJA6CKX6LV58892
        Grand Rapids, MI 49544
        Creditor's mailing address                    Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        02/13/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1792
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $306,436.16

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         CIT Bank, N.A.
         Attn: Brian Knox                                                                                       Line   2.4
         155 Commerce Way
         Portsmouth, NH 03081

         CIT Bank, N.A.
         Attn: Brian Knox                                                                                       Line   2.5
         155 Commerce Way
         Portsmouth, NH 03081




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case:20-03408-swd                        Doc #:1 Filed: 11/10/2020                         Page 26 of 56

 Fill in this information to identify the case:

 Debtor name         DIS Transportation, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $100.00          $100.00
           Amra Tepic                                                Check all that apply.
           2237 Tradition Dr., NE                                       Contingent
           Grand Rapids, MI 49505                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Employee wages

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00      $0.00
           Frank Coutaluno                                           Check all that apply.
           2565 River Rd                                                Contingent
           Twin Lake, MI 49457                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           October 2020                                              Current (For Notice Only)

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   44293                                Best Case Bankruptcy
                                Case:20-03408-swd                          Doc #:1 Filed: 11/10/2020                           Page 27 of 56

 Debtor       DIS Transportation, LLC                                                                         Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          PO Box 7346                                                   Contingent
          Philadelphia, PA 19101-7346                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          NA                                                         For Notice Purposes Only

          Last 4 digits of account number 0166                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00    $0.00
          Juan Ortega                                                Check all that apply.
          3412 6th St SW                                                Contingent
          Lehigh Acres, FL 33976                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          October 2020                                               Current (For Notice Only)

          Last 4 digits of account number NA                         Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00    $0.00
          MI Department of Treasury                                  Check all that apply.
          PO Box 30199                                                  Contingent
          Lansing, MI 48909                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          NA                                                         For Notice Purposes Only

          Last 4 digits of account number 0166                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $2,000.00      $2,000.00
          New York State                                             Check all that apply.
          Department of Taxation and Fin                                Contingent
          c/o NYS Assessment Receivables                                Unliquidated
          Binghamton, NY 13902-4127                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
          09/2020                                                    Tax Debt

          Last 4 digits of account number 0166                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case:20-03408-swd                          Doc #:1 Filed: 11/10/2020                             Page 28 of 56

 Debtor       DIS Transportation, LLC                                                                         Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $100.00    $100.00
           Safet Hubljar                                             Check all that apply.
           4721 Eastern Ave SE                                          Contingent
           Kentwood, MI 49508-7537                                      Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           October 2020                                              Employee wages

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                         $0.00    $0.00
           Salko Adanalic                                            Check all that apply.
           3302 Pine Meadow Dr SE                                       Contingent
           Kentwood, MI 49512                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           October 2020                                              Current (For Notice Only)

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $200.00    $200.00
           Zarko Simic                                               Check all that apply.
           1485 Penncross Dr                                            Contingent
           Caledonia, MI 49316                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           October 2020                                              Employee wages

           Last 4 digits of account number NA                        Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $1,472.79
           Best-One Fleet Service                                                      Contingent
           1101 73rd St., SW                                                           Unliquidated
           Byron Center, MI 49315                                                      Disputed
           Date(s) debt was incurred 06/2019 - 08/2020
                                                                                   Basis for the claim:     Business Debt
           Last 4 digits of account number NA
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           Comcast                                                                     Contingent
           41112 Concept Dr                                                            Unliquidated
           Plymouth, MI 48170                                                          Disputed
           Date(s) debt was incurred  11/2020                                      Basis for the claim:     Utility - For Notice Purposes Only
           Last 4 digits of account number NA
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                           Page 29 of 56

 Debtor       DIS Transportation, LLC                                                                 Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,121.02
          Conlan Tire Co.                                                       Contingent
          12225 Stephens Rd.                                                    Unliquidated
          Warren, MI 48089                                                      Disputed
          Date(s) debt was incurred  11/2019 - 03/2020                       Basis for the claim:    Business Debt
          Last 4 digits of account number NA
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Consumers Energy                                                      Contingent
          Bankruptcy Dept.                                                      Unliquidated
          4600 Coolidge Hwy                                                     Disputed
          Royal Oak, MI 48073
                                                                             Basis for the claim:    Utility - For Notice Purposes Only
          Date(s) debt was incurred  October 2020
          Last 4 digits of account number NA                                 Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,508.19
          Direct Capital                                                        Contingent
          155 Commerce Way                                                      Unliquidated
          Portsmouth, NH 03801                                                  Disputed
          Date(s) debt was incurred 06/25/2019
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 8099
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          DTE Energy                                                            Contingent
          3200 Hobson St                                                        Unliquidated
          Detroit, MI 48201                                                     Disputed
          Date(s) debt was incurred  October 2020                            Basis for the claim:    Utility - For Notice Purposes Only
          Last 4 digits of account number NA
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.00
          Gale Plumbing & Hydronics, Inc                                        Contingent
          2945 Hillcroft Ave SW                                                 Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred 07/2019
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 8655
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $89,663.16
          M6 Truck & Trailer Repair                                             Contingent
          3636 East Paris Ave., SE                                              Unliquidated
          Grand Rapids, MI 49512                                                Disputed
          Date(s) debt was incurred Multiple
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number NA
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,825.11
          McCarthy, Burgess & Wolff                                             Contingent
          26000 Cannon Rd.                                                      Unliquidated
          Bedford, OH 44146                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 7366
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                            Page 30 of 56

 Debtor       DIS Transportation, LLC                                                                 Case number (if known)
              Name

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $99,810.15
           PNC Bank                                                             Contingent
           PO Box 856177                                                        Unliquidated
           Louisville, KY 40285-6177                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number      NA
                                                                             Is the claim subject to offset?         No    Yes

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,699.87
           Progressive Insurance                                                Contingent
           c/o NCO Financial / 99
                                                                                Unliquidated
           PO Box 15636
           Wilmington, DE 19850                                                 Disputed

           Date(s) debt was incurred 07/2019                                 Basis for the claim:    Business Debt
           Last 4 digits of account number 37GC                              Is the claim subject to offset?         No    Yes

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,082.49
           State Spring Alignment                                               Contingent
           7349 Division Ave., S                                                Unliquidated
           Grand Rapids, MI 49548                                               Disputed
           Date(s) debt was incurred 08/2020
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number 7500
                                                                             Is the claim subject to offset?         No    Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,295.23
           The Goodyear Tire                                                    Contingent
           1228 Ingle Rd.                                                       Unliquidated
           Wayland, MI 49348                                                    Disputed
           Date(s) debt was incurred  03/2020 - 05/2020                      Basis for the claim:    Business Debt
           Last 4 digits of account number 5208
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       62B Judicial District Court
           4740 Walma Ave SE                                                                          Line     3.11                                 37GC
           Case No. 20-5437-GC
                                                                                                             Not listed. Explain
           Grand Rapids, MI 49512

 4.2       CIT Bank, N.A.
           Attn: Brian Knox                                                                           Line     3.5
           155 Commerce Way
                                                                                                             Not listed. Explain
           Portsmouth, NH 03081

 4.3       Michigan Attorney General
           Attn: Mike Bell                                                                            Line     2.5
           PO Box 30212
                                                                                                             Not listed. Explain
           Lansing, MI 48909

 4.4       Sprint Solutions, Inc.
           12524 Sunrise Valley Dr                                                                    Line     3.9                                  8027
           Reston, VA 20191-3438
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                        Page 31 of 56

 Debtor       DIS Transportation, LLC                                                             Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.5       US Attorney's Office
           Attn: Donna Justice                                                                   Line     2.3
           330 Ionia Ave NW Suite 501
                                                                                                        Not listed. Explain
           Grand Rapids, MI 49503

 4.6       Weltman, Weinberg & Reis
           2155 Butterfield Dr                                                                   Line     3.11                                 37GC
           Suite 200-S
                                                                                                        Not listed. Explain
           Troy, MI 48084


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                      2,400.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    259,696.01

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      262,096.01




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                Case:20-03408-swd                    Doc #:1 Filed: 11/10/2020               Page 32 of 56

 Fill in this information to identify the case:

 Debtor name         DIS Transportation, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Agreement of
             lease is for and the nature of               Exchange of Services
             the debtor's interest

                  State the term remaining
                                                                                     DIS Express, LLC
             List the contract number of any                                         3636 East Paris Ave.
                   government contract                                               Grand Rapids, MI 49512


 2.2.        State what the contract or                   Month to month
             lease is for and the nature of               commercial property
             the debtor's interest                        rental agreement.

                  State the term remaining                Month to Month
                                                                                     DIS Real Estate, LLC
             List the contract number of any                                         3636 East Paris Ave.
                   government contract                                               Grand Rapids, MI 49512


 2.3.        State what the contract or                   AOBRD Fleet Solution
             lease is for and the nature of               Data, Service, and
             the debtor's interest                        Support Software

                  State the term remaining                                           M2M in Motion Inc.
                                                                                     1920 S. Highland Ave.
             List the contract number of any                                         Ste. 120
                   government contract                                               Lombard, IL 60148


 2.4.        State what the contract or                   Trailer Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Prime Leasing
             List the contract number of any                                         3705 Linden Ave., SE
                   government contract                                               Grand Rapids, MI 49548




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                Case:20-03408-swd                          Doc #:1 Filed: 11/10/2020          Page 33 of 56
 Debtor 1 DIS Transportation, LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Opened
             lease is for and the nature of               Cell Phone
             the debtor's interest

                  State the term remaining
                                                                                        Verizon
             List the contract number of any                                            PO Box 489
                   government contract                                                  Newark, NJ 07101-0489


 2.6.        State what the contract or                   Liability Insurance
             lease is for and the nature of               Coverage on
             the debtor's interest                        Semi-Trucks (MI No
                                                          Fault, Non-Trucking,
                                                          Scheduled Auto)
                  State the term remaining                12 months                     Zurich American Insurance Comp
                                                                                        c/o The Campbell Group
             List the contract number of any                                            6307 84th St., SE
                   government contract                                                  Caledonia, MI 49316




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                Case:20-03408-swd                    Doc #:1 Filed: 11/10/2020            Page 34 of 56

 Fill in this information to identify the case:

 Debtor name         DIS Transportation, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Amra Tepic                        2237 Tradition Dr., NE                            BMO Harris Bank,                   D   2.1
                                               Grand Rapids, MI 49505                            N.A.                               E/F
                                                                                                                                    G




    2.2      Amra Tepic                        2237 Tradition Dr. NE                             First Community                    D   2.7
                                               Grand Rapids, MI 49505                            Bank                               E/F
                                                                                                                                    G




    2.3      Amra Tepic                        2237 Tradition Dr., NE                            CSM Financial, LLC                 D   2.3
                                               Grand Rapids, MI 49505                                                               E/F
                                                                                                                                    G




    2.4      Amra Tepic                        2237 Tradition Dr., NE                            Direct Capital                     D   2.4
                                               Grand Rapids, MI 49505                                                               E/F
                                                                                                                                    G




    2.5      Amra Tepic                        Grand Rapids, MI 49505                            Financial Pacific                  D   2.6
                                                                                                 Leasing Inc.                       E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                Case:20-03408-swd                    Doc #:1 Filed: 11/10/2020          Page 35 of 56

 Debtor       DIS Transportation, LLC                                                     Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Amra Tepic                        2237 Tradition Dr., NE                          Direct Capital               D   2.5
                                               Grand Rapids, MI 49505                                                       E/F
                                                                                                                            G




    2.7      Amra Tepic                        2237 Tradition Dr., NE                          Quality Leasing              D   2.11
                                               Grand Rapids, MI 49505                                                       E/F
                                                                                                                            G




    2.8      Amra Tepic                        2237 Tradition Dr., NE                          Quality Leasing              D   2.12
                                               Grand Rapids, MI 49505                                                       E/F
                                                                                                                            G




    2.9      Amra Tepic                        2237 Tradition Dr., NE                          Team Financial               D   2.13
                                               Grand Rapids, MI 49505                          Group                        E/F
                                                                                                                            G




    2.10     DIS Real Estate                   3636 East Paris Ave., SE                        First Community              D   2.7
             LLC                               Grand Rapids, MI 49512                          Bank                         E/F
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                              Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                      Page 36 of 56




 Fill in this information to identify the case:

 Debtor name         DIS Transportation, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,395,596.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $6,521,508.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $8,493,101.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                Case:20-03408-swd                       Doc #:1 Filed: 11/10/2020                     Page 37 of 56
 Debtor       DIS Transportation, LLC                                                                   Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               M6 Truck and Trailer Repair, Inc                            07/10/2020,                      $18,506.71                Secured debt
               3636 East Paris                                             10/6/2020                                                  Unsecured loan repayments
               Grand Rapids, MI 49512                                                                                                 Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                    Other Payments to entity
                                                                                                                                 owned by insiders for
                                                                                                                                 ongoing/contemporaenous
                                                                                                                                 reapirs to Debtor's vehicles.


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    DIS Express, LLC                                            Multiple                                $0.00         Various payments between
               3636 East Paris Ave.                                                                                              entities.
               Grand Rapids, MI 49512
               Subsidiary

       4.2.    Mladen Tepic                                                                                        $0.00

       4.3.    M6 Truck and Trailer Repair, Inc                            Various over                            $0.00         Payments related to maitenence
               3636 East Paris                                             prior year.                                           and repair services for Debtor's
               Grand Rapids, MI 49512                                                                                            vehicles.
               Owned by Insiders

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Direct Capital                                            2007 Peterbilt Truck                                          07/2020                      $7,000.00
       155 Commerce Way                                          VIN 1XP7DB9X77D684318
       Portsmouth, NH 03801


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case:20-03408-swd                        Doc #:1 Filed: 11/10/2020                       Page 38 of 56
 Debtor       DIS Transportation, LLC                                                                       Case number (if known)




           None.

               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.1.    Progressive Direct Insurance                      Civil                        62B District Court                          Pending
               Company v. DIS                                                                 4740 Walma Ave. S.E.                        On appeal
               Transportation                                                                 Case No. 10-6538GC
                                                                                                                                          Concluded
               20-5437-GC                                                                     Grand Rapids, MI 49512


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value

       9.1.    Relatives of Sole Member                          Debtor gifted $2,000.00 to Bosnian
                                                                 relatives of owners. The gift was made in
                                                                 relation to loss of income experienced by                  September
                                                                 relatives from COVID-19.                                   2020                             $2,000.00

               Recipients relationship to debtor
               Owner


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:20-03408-swd                        Doc #:1 Filed: 11/10/2020                    Page 39 of 56
 Debtor        DIS Transportation, LLC                                                                   Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Chase Bylenga Hulst, PLLC.                          $15,000.00 Retainer - $____ of earned fees
                 25 Division Avenue S.                               prior to filing Chapter 11 for Debtor and
                 Suite 500                                           payment of filing fees for Debtor and
                 Grand Rapids, MI 49503                              Debtor's affiliated entity DIS Express, LLC               Multiple             $13,300.00

                 Email or website address
                 nikki@chasebylenga.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value
       13.1 Multiple (See Attached)
       .    See Attached                                         See Attached                                            Multiple                           $0.00

                Relationship to debtor
                NA


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     3010 Shaffer                                                                                              2009 to 2018
                 Kentwood, MI 49512

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                Case:20-03408-swd                       Doc #:1 Filed: 11/10/2020                     Page 40 of 56
 Debtor      DIS Transportation, LLC                                                                    Case number (if known)




                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                       Page 41 of 56
 Debtor      DIS Transportation, LLC                                                                    Case number (if known)



      medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Doug Zandstra                                                                                                              Multiple
                    29 Pearl St., NW
                    Suite 225
                    Grand Rapids, MI 49503
       26a.2.       Harrington and Kieft, LLC                                                                                                  Multiple
                    c/o John Harrington
                    16916 Analon St.
                    Sand Lake, MI 49343

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                      Page 42 of 56
 Debtor      DIS Transportation, LLC                                                                    Case number (if known)



              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Harrington and Kieft, LLC                                                                                           2019, 2020
                    c/o John Harrington
                    16916 Analon St.
                    Sand Lake, MI 49343
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.2.       Doug Zandstra                                                                                                       2019, 2020
                    29 Pearl St., NW
                    Suite 225
                    Grand Rapids, MI 49503
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.3.       Chase Bylenga Hulst, PLLC                                                                                           2020 - Debtor
                    25 Division S.                                                                                                      provided
                    Suite 500                                                                                                           bankruptcy counsel
                    Grand Rapids, MI 49503                                                                                              with various
                                                                                                                                        financial records,
                                                                                                                                        which counsel
                                                                                                                                        either copied or
                                                                                                                                        holds in its
                                                                                                                                        possession.

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       BMO Harris Bank, N.A.
                    3925 Fountains Blvd. NE
                    Cedar Rapids, IA 52411
       26d.2.       CSM Financial, LLC
                    5100 Eastpark Blvd
                    Ste. 210
                    Madison, WI 53718
       26d.3.       Direct Capital
                    155 Commerce Way
                    Portsmouth, NH 03801
       26d.4.       Financial Pacific Leasing Inc.
                    3455 S. 344th Way
                    Ste. 300
                    Auburn, WA 98001
       26d.5.       First Community Bank
                    4455 Cascade Rd. SE
                    Grand Rapids, MI 49546-6000




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                      Page 43 of 56
 Debtor      DIS Transportation, LLC                                                                    Case number (if known)



       Name and address
       26d.6.       Huntington Bank
                    Attn: GW1W34
                    5555 Cleveland Ave
                    Columbus, OH 43231
       26d.7.       Quality Leasing
                    9830 Bauer Dr.
                    Indianapolis, IN 46280
       26d.8.       Team Financial Group
                    650 Three Mile Road
                    Suite 200
                    Grand Rapids, MI 49544

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Amra Tepic                                     2237 Tradition Dr., NE                              Owner/Member                          100%
                                                      Grand Rapids, MI 49505

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mladen Tepic                                   2237 Tradition Dr., NE                              President                             0%
                                                      Grand Rapids, MI 49505



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                      Page 44 of 56
 Debtor       DIS Transportation, LLC                                                                   Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                                                Payments for
       .                                                                                                                                   salary as owner of
                                                                                                                                           Debtor in
                                                                                                                                           Possession.
                                                                                                                                           Debtor typically
                                                                                                                                           pays Amra a
                                                                                                                                           salary of
                                                                                                                                           $52,000.00;
                                                                                                                                           however, from
                                                                                                                                           approximately
                                                                                                                                           _____ through the
                                                                                                                                           Petition Date,
                                                                 Various Payments for Salary and                                           Amra waived her
               Amra Tepic                                        expense reimbursements in the ordinary                                    salary due to
               2237 Tradition Dr., NE                            course of business in the amount $52,000                                  Debtor's financial
               Grand Rapids, MI 49505                            annualized salary.                                      Multiple          condition.

               Relationship to debtor
               Owner/Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 10, 2020

 /s/ Mladen Tepic                                                       Mladen Tepic
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                            Case:20-03408-swd     Doc #:1 Filed: 11/10/2020      Page 45 of 56



YEAR         WIN #            MAKE       SOLD DATE Sold Amount                           Description

2011   1UYVS25348G018706      UTILITY    6/12/2019     $9,950.00        AMC Lease LLC 802 Pellegrino ct Laredo,TX 78045
2013   1GRAA0624DB706513    GREAT DANE   6/12/2019    $11,000.00
2013   1GRAA062XDB706516    GREAT DANE   6/12/2019    $11,000.00
2013   1GRAA0627DB706537     HYUNDAI     6/12/2019    $13,500.00                  Shemeles Kobede Trucking
2014    3H3V532C4ET075071    HYUNDAI     6/12/2019    $14,500.00
2013   1GRAA0629DB708399    GREAT DANE   6/12/2019    $14,000.00
2013   1GRAA0621DB706517    GREAT DANE   6/12/2019    $14,000.00
2013   1GRAA0627DB708403    GREAT DANE   6/12/2019    $14,000.00
2015   1GRAA0624FK247180    GREAT DANE   6/12/2019    $16,850.00                      Transport Service
2015   1GRAA0626FK247181    GREAT DANE   6/12/2019    $16,850.00                      Transport Service
2015   1GRAA0628FK247182    GREAT DANE   6/12/2019    $16,850.00                      Transport Service
2015   1GRAA0621FK247184    GREAT DANE   6/12/2019    $16,850.00                      Transport Service
2014   1GRAA0622EK241764    GREAT DANE   11/29/2018   $20,000.00   Endalkachew Mekuria 1140 Town Center dr Eagan,MN 55123
2014   1GRAA0624EK236548    GREAT DANE   11/29/2018    Unknown
2008   1GRAA06268W702199    GREAT DANE   11/29/2018   $14,100.00                  RMR Trucks -Guazvan Hana
2015    3H3V534C1FT278145    HYUNDAI     11/29/2018   $16,850.00                       Transport Service
2015    3H3V532C2FT278008    HYUNDAI     11/29/2018   $17,000.00                  Shemeles Kobede Trucking
2014   5MC125311E5141590      MANAC      11/29/2018   $19,000.00                      Pinnacle agricalture
2012   3H3V532C7CT103068     HYUNDAI     11/29/2018   $13,150.00                       Lammara Celasin
2015    3H3V533C8FT278109    HYUNDAI     11/29/2018   $16,000.00                B&S Tire Service-Gerald Tuma
2019   3H3V532COKR148025     HYUNDAI      6/25/2019   $21,000.00      Max Trailers LLC 953 E Keating Muskegon,MI 49442
2018    3H3V532CXJR390027    HYUNDAI     11/21/2019   $23,500.00     Adem Trucking 3957 Breton CT Grand Rapids,MI 49508
2018    3H3V532C1JR390028    HYUNDAI     11/21/2019   $23,500.00     Adem Trucking 3957 Breton CT Grand Rapids,MI 49509
2008   1GRAA06268W702199    GREAT DANE    1/4/2019    $14,900.00     AVG Transport inc 5114 West Oakdale Chicago,IL 49426
2018    3H3V532C3JR117009    HYUNDAI      4/3/2020    $17,800.00      Max Trailers LLC 953 E Keating Muskegon,MI 49442
2018    3H3V532C7JR390017    HYUNDAI      4/4/2020    $17,800.00      Max Trailers LLC 953 E Keating Muskegon,MI 49443
2018   3H3V5332CIJR390045    HYUNDAI      4/5/2020    $17,800.00      Max Trailers LLC 953 E Keating Muskegon,MI 49444
2018   3H3V5332C3JR390046    HYUNDAI      4/6/2020    $17,800.00      Max Trailers LLC 953 E Keating Muskegon,MI 49445
2018    3H3V532C5JR390047    HYUNDAI      4/7/2020    $17,800.00      Max Trailers LLC 953 E Keating Muskegon,MI 49446
                           Case:20-03408-swd          Doc #:1 Filed: 11/10/2020    Page 46 of 56



            TRUCKS

2002   1FUJA6CG22PJO2688   Freightliner   2/19/2019                    Sotelos Truck Sale 1701 N 36th ave Stone Park,IL 60165
2005   1FUJBBCG15LN21620   Freightliner   02/192019                    Sotelos Truck Sale 1701 N 36th ave Stone Park,IL 60166
2004   1FUJBBCKX4LN13096   Freightliner   7/29/2019      $6,400.00     Kip Transportation 201 Rio Grande Dr Crandall.TX 75114

2001   4V4NC9JH41N317973      Volvo       4/1/2019      $7,300.00    Jorge Louis Morales 605 72nd ave apt# 505 Miami,FL 33126
2005   4V4NC9GH85N377704      Volvo       6/21/2019     $3,500.00                         JP Hauling service
2007   4V4NC9TJO7N454014      Volvo       10/8/2019     $5,500.00     Big O Construction Towing and Recovery att Joshua Alloco
2008   4V4NC9GH08N482677      Volvo                     $5,500.00     Big O Construction Towing and Recovery att Joshua Alloco
2007   4V4NC9GH97N451054      Volvo       12/31/2018    $7,000.00     Ibrahim Nada 3946 Cornell aveDearborn Heights MI 48125
2011   4V4NC9EH7BN534705      Volvo        1/16/2019    $21,500.00         ITL Group INC 1400 S Wolf RD Whelling,IL 60090
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020                     Page 47 of 56

                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      DIS Transportation, LLC                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Amra Tepic                                                                                                                      100% Interest
 2237 Tradition Dr., NE
 Grand Rapids, MI 49505


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 10, 2020                                                      Signature /s/ Mladen Tepic
                                                                                            Mladen Tepic

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020    Page 48 of 56




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      DIS Transportation, LLC                                                                 Case No.
                                                                                   Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 10, 2020                                          /s/ Mladen Tepic
                                                                        Mladen Tepic/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case:20-03408-swd   Doc #:1 Filed: 11/10/2020   Page 49 of 56



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




              62B JUDICIAL DISTRICT COURT
              4740 WALMA AVE SE
              CASE NO. 20-5437-GC
              GRAND RAPIDS MI 49512


              AMRA TEPIC
              2237 TRADITION DR., NE
              GRAND RAPIDS MI 49505


              AMRA TEPIC
              2237 TRADITION DR. NE
              GRAND RAPIDS MI 49505


              AMRA TEPIC
              GRAND RAPIDS MI 49505



              BEST-ONE FLEET SERVICE
              1101 73RD ST., SW
              BYRON CENTER MI 49315


              BMO HARRIS BANK, N.A.
              3925 FOUNTAINS BLVD. NE
              CEDAR RAPIDS IA 52411


              CIT BANK, N.A.
              ATTN: BRIAN KNOX
              155 COMMERCE WAY
              PORTSMOUTH NH 03081


              COMCAST
              41112 CONCEPT DR
              PLYMOUTH MI 48170


              COMPASS FUNDING SOLUTIONS
              115 55TH ST.
              STE. 301
              CLARENDON HILLS IL 60514


              CONLAN TIRE CO.
              12225 STEPHENS RD.
              WARREN MI 48089
Case:20-03408-swd   Doc #:1 Filed: 11/10/2020   Page 50 of 56




          CONSUMERS ENERGY
          BANKRUPTCY DEPT.
          4600 COOLIDGE HWY
          ROYAL OAK MI 48073


          CSM FINANCIAL, LLC
          5100 EASTPARK BLVD
          STE. 210
          MADISON WI 53718


          DIRECT CAPITAL
          155 COMMERCE WAY
          PORTSMOUTH NH 03801


          DIS EXPRESS, LLC
          3636 EAST PARIS AVE.
          GRAND RAPIDS MI 49512


          DIS REAL ESTATE LLC
          3636 EAST PARIS AVE., SE
          GRAND RAPIDS MI 49512


          DIS REAL ESTATE, LLC
          3636 EAST PARIS AVE.
          GRAND RAPIDS MI 49512


          DTE ENERGY
          3200 HOBSON ST
          DETROIT MI 48201


          FINANCIAL PACIFIC LEASING INC.
          3455 S. 344TH WAY
          STE. 300
          AUBURN WA 98001


          FIRST COMMUNITY BANK
          4455 CASCADE RD. SE
          GRAND RAPIDS MI 49546-6000


          FRANK COUTALUNO
          2565 RIVER RD
          TWIN LAKE MI 49457
Case:20-03408-swd   Doc #:1 Filed: 11/10/2020   Page 51 of 56




          GALE PLUMBING & HYDRONICS, INC
          2945 HILLCROFT AVE SW
          GRAND RAPIDS MI 49548


          HUNTINGTON BANK
          ATTN: GW1W34
          5555 CLEVELAND AVE
          COLUMBUS OH 43231


          HUNTINGTON BANK
          ATTN.: GW1W34
          5555 CLEVELAND AVE
          COLUMBUS OH 43231


          INTERNAL REVENUE SERVICE
          PO BOX 7346
          PHILADELPHIA PA 19101-7346


          JUAN ORTEGA
          3412 6TH ST SW
          LEHIGH ACRES FL 33976


          M2M IN MOTION INC.
          1920 S. HIGHLAND AVE.
          STE. 120
          LOMBARD IL 60148


          M6 TRUCK & TRAILER REPAIR
          3636 EAST PARIS AVE., SE
          GRAND RAPIDS MI 49512


          MCCARTHY, BURGESS & WOLFF
          26000 CANNON RD.
          BEDFORD OH 44146


          MI DEPARTMENT OF TREASURY
          PO BOX 30199
          LANSING MI 48909


          MICHIGAN ATTORNEY GENERAL
          ATTN: MIKE BELL
          PO BOX 30212
          LANSING MI 48909
Case:20-03408-swd   Doc #:1 Filed: 11/10/2020   Page 52 of 56




          NEC FINANCIAL SERVICES
          24189 NETWORK PLACE
          CHICAGO IL 60673-1241


          NEW YORK STATE
          DEPARTMENT OF TAXATION AND FIN
          C/O NYS ASSESSMENT RECEIVABLES
          BINGHAMTON NY 13902-4127


          PNC BANK
          PO BOX 856177
          LOUISVILLE KY 40285-6177


          PRIME LEASING
          3705 LINDEN AVE., SE
          GRAND RAPIDS MI 49548


          PROGRESSIVE INSURANCE
          C/O NCO FINANCIAL / 99
          PO BOX 15636
          WILMINGTON DE 19850


          QUALITY LEASING
          9830 BAUER DR.
          INDIANAPOLIS IN 46280


          SAFET HUBLJAR
          4721 EASTERN AVE SE
          KENTWOOD MI 49508-7537


          SALKO ADANALIC
          3302 PINE MEADOW DR SE
          KENTWOOD MI 49512


          SPRINT SOLUTIONS, INC.
          12524 SUNRISE VALLEY DR
          RESTON VA 20191-3438


          STATE SPRING ALIGNMENT
          7349 DIVISION AVE., S
          GRAND RAPIDS MI 49548
Case:20-03408-swd   Doc #:1 Filed: 11/10/2020   Page 53 of 56




          TEAM FINANCIAL GROUP
          650 THREE MILE ROAD
          SUITE 200
          GRAND RAPIDS MI 49544


          THE GOODYEAR TIRE
          1228 INGLE RD.
          WAYLAND MI 49348


          US ATTORNEY'S OFFICE
          ATTN: DONNA JUSTICE
          330 IONIA AVE NW SUITE 501
          GRAND RAPIDS MI 49503


          VERIZON
          PO BOX 489
          NEWARK NJ 07101-0489


          WELTMAN, WEINBERG & REIS
          2155 BUTTERFIELD DR
          SUITE 200-S
          TROY MI 48084


          ZARKO SIMIC
          1485 PENNCROSS DR
          CALEDONIA MI 49316
                                Case:20-03408-swd                      Doc #:1 Filed: 11/10/2020       Page 54 of 56




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      DIS Transportation, LLC                                                                     Case No.
                                                                                  Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for DIS Transportation, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 10, 2020                                                    /s/ Steven M. Bylenga
 Date                                                                 Steven M. Bylenga P73492
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for DIS Transportation, LLC
                                                                      Chase Bylenga Hulst, PLLC.
                                                                      25 Division Avenue S.
                                                                      Suite 500
                                                                      Grand Rapids, MI 49503
                                                                      616-608-3061 Fax:616-719-3782
                                                                      nikki@chasebylenga.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
Case:20-03408-swd   Doc #:1 Filed: 11/10/2020   Page 55 of 56
Case:20-03408-swd   Doc #:1 Filed: 11/10/2020   Page 56 of 56
